Citation Nr: 0216182	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-04 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran reportedly served on active duty from January 
1979 to April 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2002, a 
statement of the case was issued in April 2002, and a 
substantive appeal was received in April 2002.  The veteran 
testified at a Board hearing at the RO in August 2002. 


FINDINGS OF FACT

1.  The veteran is service-connected for fasciitis and 
degenerative joint disease of the cervical spine, evaluated 
as 60 percent disabling; tension headaches, evaluated as 50 
percent disabling; nondiscogenic low back pain with 
radiculitis and lumbar strain with degenerative changes, 
evaluated as 20 percent disabling; fracture of the right 
scapula, evaluated as 10 percent disabling; Schmorl's nodes 
of the thoracic spine, evaluated as zero percent disabling; 
laceration scar on the forehead over the right eye, evaluated 
as zero percent disabling; and fracture of the tip of the 
nasal bone, status post septorhinophasty, evaluated as zero 
percent disabling.  The veteran's combined service-connected 
disability rating is 90 percent.

2.  The veteran's service-connected disabilities preclude him 
from engaging in substantially gainful employment consistent 
with his education and occupational experience.



CONCLUSION OF LAW

The criteria for entitlement to TDIU benefits have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total when 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, such disability shall be ratable as 60 percent or 
more and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In the present case, the veteran is service-connected for 
fasciitis and degenerative joint disease of the cervical 
spine, evaluated as 60 percent disabling; tension headaches, 
evaluated as 50 percent disabling; nondiscogenic low back 
pain with radiculitis and lumbar strain with degenerative 
changes, evaluated as 20 percent disabling; fracture of the 
right scapula, evaluated as 10 percent disabling; Schmorl's 
nodes of the thoracic spine, evaluated as zero percent 
disabling; laceration scar on the forehead over the right 
eye, evaluated as zero percent disabling; and fracture of the 
tip of the nasal bone, status post septorhinophasty, 
evaluated as zero percent disabling.  The veteran's combined 
service-connected disability rating is 90 percent.  Thus, he 
meets the percentage criteria under 38 C.F.R. § 4.16(a).  The 
Board must now consider whether these disabilities render him 
unable to obtain and retain substantially gainful employment.

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful employment.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In evaluating whether the veteran's service-
connected disabilities preclude substantially gainful 
employment, the United States Court of Appeals for Veterans 
Claims (Court) has found that to mean work which is more than 
marginal and permits the individual to earn a "living 
wage."  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  See 
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

Upon VA neurological examination in January 2000, the veteran 
reported that his cervical spine impairment is productive of 
pain with any movement.  He also reported constant stiffness 
in his neck, complained that he has to move his upper torso 
inorder to turn, and he has numbness in both of his upper 
extremities.  The veteran complained of flare-ups of low back 
pain which radiate down to the right lower extremity.  He 
stated that he experiences cervical spine and low back 
difficulty with walking, sitting, or standing for prolonged 
periods of time as well as during weather changes.  The 
veteran also reported experiencing tension headaches which 
last for several hours at certain times during which the only 
thing he can do is stay in bed.  The diagnoses were chronic 
neck pain with degenerative arthritis in the cervical spine, 
mechanical low back pain, and tension headaches.  A June 2000 
addendum to this examination report notes that the veteran's 
headaches occur weekly and last several hours.  These 
headaches were noted to be incapacitating and rendered the 
veteran unable to perform any activity during attacks.  

VA outpatient treatment records, dated from October 2000 to 
August 2002, reflect that the veteran sought treatment for 
recurrent back pain and headaches.  These records also 
reflect that the veteran was prescribed various medications, 
including valium for his back pain and anxiety.

In his April 2001 Application For Increased Compensation 
Based on Individual Unemployability, VA Form 21-8940, the 
appellant reported that he had become too disabled to work as 
a result of neck and back pain and migraine headaches.  He 
reported that he last worked full time in October 1996.  
Specifically, the veteran reported that he worked 40 hours 
per week for Bell South from December 1992 to October 1996.  
Thereafter, he was self-employed as an interior house painter 
and furniture refinisher with varying hours from October 1996 
to April 1998; worked five hours per week in the area of 
security for the Estate of Harold E. Steele from June 1997 to 
April 2000; and worked varying hours intermittently for the 
Charlotte Regional Census Center from February 1999 to April 
2001.

The veteran's April 2001 Application For Increased 
Compensation Based on Individual Unemployability also 
reflects that he has completed his GED and he has received 
training as a jet engine mechanic and as a maintenance 
specialist.  The record further shows that, through the VA 
vocation rehabilitation program, the veteran was enrolled at 
the Nashville State Technical Institute from August to 
October 1999 in a two year Communications Technology program.  
However, as a result of severe back pain, the veteran 
withdrew from this course of studies prior to completion.  

An October 2001 report of VA neurologic examination reflects 
that the veteran presented with multiple headache types to 
include stress headaches, diffuse headaches, supraorbital 
headaches, neck headaches, as well as intermittent scalp 
tenderness.  The veteran reported that his headaches are so 
severe at times that he is unable to do anything but lay 
down.  In addition, the veteran reported a history of chronic 
back pain.  Examination demonstrated limited lower extremity 
range of motion due to pain and tenderness in the paraspinal 
region around L4 and L5.  The impression was migraine 
headaches, chronic neck strain and cervicalgia, mild carpal 
tunnel syndrome, and chronic lumbar spondylosis.  The 
examiner commented that the veteran's disability related more 
to his carpal tunnel syndrome and to his lumbar spine disease 
because these limit his mobility, cause pain, and interfere 
with sleep.  The examiner further commented that that the 
infrequent nature of the veteran's migraine headaches are 
unlikely to be substantially disabling on a persistent basis.  

Upon VA joints examination in September 2001, the veteran 
complained of chronic low back, thoracic, and cervical spine 
pain and discomfort as well as severe intermittent headaches.  
Upon spinal evaluation, the examiner noted minimal paraspinal 
stiffness.  The impression included chronic back pain of 
uncertain etiology.  The examiner noted moderate disc space 
disease in the cervical spine and no radiographic evidence of 
significant disease in the lumbosacral spine.  The impression 
also included chronic headaches which may be related to 
cervical spine disease.  The examiner commented that the 
veteran appeared to have significant pain and dysfunction 
that may impair his employability; however, there was no 
objective evidence to explain such severe disability.  

Information related to the veteran's previous employment has 
also been associated with the claims file.  Specifically, a 
VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, from the 
Charlotte Regional Census Center, updated in November 2001, 
indicates that the veteran was employed as an enumerator, 
clerk, and office operations supervisor from March 1999 until 
June 2001 and that the reason for termination of employment 
was lack of work.  The claims file also includes a November 
2001 Request for Employment Information in Connection with 
Claim for Disability Benefits and letter from the executor 
(who has also obtained evidence on behalf of the veteran in 
connection with this claim) of the Estate of Harold E. 
Steele.  These documents indicate that the veteran 
accomplished security patrols and light maintenance of rental 
properties from April 1998 to April 2001 and that the reason 
for termination was the sale of the rental properties.  An 
unsigned and undated Request for Employment Information in 
Connection with Claim for Disability Benefits from Bell South 
was received in December 2001.  This document shows that the 
veteran was employed as a service representative from March 
1993 to October 1996 and that this employment was terminated 
due to the veteran's resignation for which he provided no 
reason.  

An undated letter from the appellant to the Charlotte 
Regional Office Bureau of the Census contains his resignation 
due to stress and anxiety associated with conducting census 
interviews.  

In his February 2002 notice of disagreement, the veteran 
claimed that it is unfair of the VA to differentiate between 
his service-connected tension headaches and nonservice-
connected migraine headaches because his headaches are caused 
by his chronic cervical strain.  The veteran further noted 
that the Request for Employment Information in Connection 
with Claim for Disability Benefits from Bell South was 
inaccurate inasmuch as his resignation was due to harassment 
for missing work which was caused in large part by his neck 
and back pain.  Similarly, the veteran argued that his 
resignation from the Census Bureau was due to his health and 
pressure on the job.  The veteran also claimed that he was in 
receipt of regular VA outpatient treatment for his service 
connected disorders as well as emergency treatment on 
numerous occasions for neck and back pain and headaches.

An August 2002 Memorandum from Joseph H. Johnston, Attorney 
at Law, includes copies of the veteran's personnel file 
during the last year of his employment at Bell South.  These 
records reflect that the veteran had many missed days from 
work due to reasons to include impaired health.  These 
records include copies of Individual Absence Record Reports 
which show that the veteran was unable to work on numerous 
occasions due to neck pain.

During his August 2002 Travel Board hearing, the veteran 
essentially restated the contentions contained in his 
February 2002 notice of disagreement.

The above-cited evidence is somewhat equivocal as to the 
reasons that the veteran terminated certain employment.  
Nevertheless, the medical evidence clearly shows significant 
disability due to his service-connected cervical spine 
disability, headache disability and low back disability.  
While there may have been some question as to the nature and 
causes of the headaches, the fact remains that service 
connection has been granted for headaches, and the medical 
evidence does not clearly differentiate between any 
nonservice-connected headaches and the service-connected 
headaches.  Accordingly, the Board believes that all 
impairment due to headaches must be considered as being 
related to the service-connected headache disability.  

Further, while some medical examiners have been unable to 
clearly find that the particular disability they focused on 
rendered the veteran unemployable, all examiners appear to 
concede that the respective disability does impair 
employability to some degree.  It must be remembered that it 
is the total effect of all service-connected disabilities 
which must be considered.  In this regard, the veteran has 
testified to difficulty performing jobs suitable to his 
educational training because of headaches and back pain.  
This testimony is supported to some extent by personnel 
records from Bell South, reflecting days missed from work due 
to health impairment to include neck pain, as well as VA 
examination reports and outpatient treatment record 
indicating recurrent treatment for back pain and severe 
headaches.

Looking at the overall evidence, the Board believes that 
there is an approximate balance of the negative evidence with 
the positive evidence as to the underlying question of 
whether the veteran is precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disabilities.  Under such circumstances, the question must be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is granted. 

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board need not 
consider whether the notice and assistance provisions of VCAA 
were met since even if there was not full compliance with 
VCAA, there is no resulting detriment to the veteran in view 
of the Board's ultimate decision.


ORDER


Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
warranted.  To this extent, the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

